CHATEIERD, District Judge.
The plaintiff brought suit in the Supreme Court of the state of New York for $13,375, and served his process upon an officer of the defendant, which is a Florida corporation, while this officer was temporarily within the state. The defendant removed .the case into the United States court, and now moves to set aside the service of the summons and complaint on the ground that the-defendant corporation is not doing business within the state of New York, and is not a New York corporation. The plaintiff thereupon made a motion to remand the action to the state court, and has filed an affidavit in which he offers to reduce his claim to the amount of $1,999.
All the questions presented upon these motions are considered, and the numerous cases upon the subject referred to are cited in Johnson v. Computing Scale Co. (C. C.) 139 Fed. 339, and it is unnecessary here to repeat the statements of the court in that case.
The motion to set aside the service will be granted, and the motion to remand and to allow the filing of a release for a portion of the claim will be denied.